Citation Nr: 1452626	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  08-34 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to higher, initial disability ratings for epicondylitis of the right (major) elbow.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1969 to June 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in March 2008 and in June 2008 that granted service connection for epicondylitis of the right elbow evaluated as 10 percent disabling effective July 27, 2007, based on limitation of supination to 30 degrees or less under Diagnostic Code 5213.  The Veteran timely appealed for a higher initial rating.

In May 2009, the RO increased the disability evaluation to 20 percent for epicondylitis of the right elbow, effective February 7, 2008, based on flexion limited to 90 degrees under Diagnostic Code 5206. 

In November 2009, the Veteran withdrew his prior request for a Board hearing, in writing.

Following the Board's August 2012 remand of the matter for additional development, VA's Appeals Management Center (AMC) assigned separate disability evaluations in December 2012, as follows:  20 percent for limitation of flexion under Diagnostic Code 5206; 10 percent for impaired supination and/or pronation under Diagnostic Code 5213; and 0 percent (noncompensable) for limitation of extension under Diagnostic Code 5207-each effective November 19, 2012.  Because higher evaluations are available for the Veteran's epicondylitis of the right elbow, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran already has been awarded a TDIU, effective October 2009; and that, prior to that date, the Veteran was working.  Hence, it is unnecessary to remand the matter for further action.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

In June 2012, the Veteran raised the issue of whether there was clear and unmistakable error (CUE) in the October 2009 rating decision that denied service connection for bilateral hearing loss.  As that issue has not been adjudicated, it is again referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  For the rating period from July 27, 2007, to February 6, 2008, the Veteran's epicondylitis of the right elbow has been manifested by x-ray evidence of severe degenerative arthritis and by supination limited to 30 degrees or less by pain; pronation limited to motion loss beyond the last quarter or beyond the middle of the arc is not demonstrated.  

2.  For the rating period from February 7, 2008, to November 18, 2012, the Veteran's epicondylitis of the right elbow has been manifested by flexion limited to 90 degrees by pain. 

3.  For the rating period from February 7, 2008, to November 18, 2012, the Veteran's epicondylitis of the right elbow has been manifested by extension limited to 60 degrees by pain, and additional functional loss during flare-ups. 

4.  For the rating period from February 7, 2008, to November 18, 2012, the Veteran's epicondylitis of the right elbow has been manifested by supination limited to 30 degrees or less by pain.

5.  For the rating period from November 19, 2012, the Veteran's epicondylitis of the right elbow has been manifested by painful motion and flexion limited to 70 degrees.

6.  For the rating period from November 19, 2012, the Veteran's epicondylitis of the right elbow has been manifested by painful motion and extension limited to 10 degrees. 

7.  For the rating period from November 19, 2012, the Veteran's epicondylitis of the right elbow has been manifested by supination limited to 30 degrees or less by pain.


CONCLUSIONS OF LAW

1.  For the rating period from July 27, 2007, to February 6, 2008, the criteria for a rating in excess of 10 percent for epicondylitis of the right elbow, manifested by limitation of supination, are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5206, 5207, 5213 (2014).

2.  For the rating period from February 7, 2008, to November 18, 2012, the criteria for a disability rating in excess of 20 percent for epicondylitis of the right elbow, manifested by limitation of flexion, are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206 (2014).

3.  For the rating period from February 7, 2008, to November 18, 2012, the criteria for a separate 20 percent rating for epicondylitis of the right elbow, manifested by limitation of extension and additional functional loss during flare-ups, are met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5207 (2014).

4.  For the rating period from February 7, 2008, to November 18, 2012, the criteria for a separate 10 percent rating for epicondylitis of the right elbow, manifested by supination limited to 30 degrees or less, are met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5213 (2014).

5.  For the rating period from November 19, 2012, the criteria for a 30 percent rating for epicondylitis of the right elbow, manifested by painful motion and limitation of flexion, are met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206 (2014).

6.  For the rating period from November 19, 2012, the criteria for a separate, compensable disability rating for epicondylitis of the right elbow, manifested by limitation of extension, are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5207 (2014).

7.  For the rating period from November 19, 2012, the criteria for a separate disability rating in excess of 10 percent for epicondylitis of the right elbow, manifested by limitation of supination, are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5213 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The Veteran's claim arises from his disagreement with the initial evaluations assigned following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to this claim for higher initial disability ratings have been obtained, to the extent possible.  The RO or AMC provided the Veteran with appropriate VA examinations, and there is no evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined.  The Board finds the examination reports to be thorough and adequate upon which to base a decision with regard to this claim.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

Diagnostic Code 5010 directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under that code, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Here, the Veteran requested a higher initial disability rating in April 2008.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to report symptoms of right elbow pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is competent to describe his symptoms and their effects on employment and daily activities.

Rating Criteria for Elbow and Forearm

First, Diagnostic Code 5205 rates based on the presence of ankylosis, or immobility of the joint.  As the Veteran has movement in his right elbow joint, this code is inapplicable.  

Normal ranges of motion of the elbow and forearm are 0 degrees in extension to 145 degrees in flexion.  Normal ranges of motion of the forearm are 0 to 80 degrees in pronation and 0 to 85 degrees in supination.  38 C.F.R. § 4.71, Plate I. 

As the Veteran is right handed, the disability ratings for the major extremity will be used. 38 C.F.R. § 4.71a.

Pursuant to Diagnostic Code 5206, when flexion of the forearm of the major upper extremity is limited to 110 degrees, a noncompensable rating is warranted.  When flexion is limited to 100 degrees, a 10 percent rating is warranted.  Flexion limited to 90 degrees warrants a 20 percent rating.   Flexion limited to 70 degrees warrants a 30 percent rating.   Flexion limited to 55 degrees warrants a 40 percent rating, while flexion limited to 45 degrees warrants the maximum 50 percent rating.

Diagnostic Code 5207 rates based on limitation of extension.  That code provides that when extension of the forearm of the major upper extremity is limited to 45 degrees, a 10 percent rating is assigned.  Extension limited to 75 degrees warrants a 20 percent rating.  When limitation of extension is at 90 degrees, a 30 percent rating is warranted.  Extension limited to 100 degrees warrants a 40 percent rating.  Lastly, extension limited to 110 degrees warrants the maximum, 50 percent rating.

VA General Counsel has held that separate evaluations for limitation of flexion and for limitation of extension may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).  See, e.g., Liello v. Shinseki, No. 11-3789, 2013 WL 3461929, *2-3 (Vet. App. July 10, 2013) (nonprecedential decision) (explaining that the logic set forth in VAOPGCPREC 9-2004 is not limited to the knee but extends to the other joints as well).  However, any such separate rating must be based on additional disabling symptomatology.

Alternatively, pursuant to Diagnostic Code 5208, a maximum 20 percent evaluation is warranted when forearm flexion is limited to 100 degrees and forearm extension is limited to 45 degrees.

The diagnostic criteria applicable to impairment of supination and pronation are found at 38 C.F.R. § 4.71a, Diagnostic Code 5213 (2014).  Under that code, a 10 percent evaluation is warranted when forearm supination of the major upper extremity is limited to 30 degrees or less.  Limitation of pronation of the forearm of the major upper extremity warrants a 20 percent evaluation if motion is lost beyond the last quarter of the arc (i.e., cannot go beyond 60 degrees of the total 80 degrees) and the hand does not approach full pronation.  A 30 percent evaluation requires that motion be lost beyond the middle of the arc.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2014).

The diagnostic criteria applicable to elbow replacement (prosthesis) are found at 38 C.F.R. § 4.71a, Diagnostic Code 5052 (2014).  As the Veteran has not had an elbow replacement, this code is inapplicable.   

Evaluation
 
Historically, the Veteran had injured his right wrist during field maneuvers in active service in 1970.  The report of a September 1983 VA examination reflects supination of the Veteran's right forearm limited to 50 degrees; no sensory changes were noted.  X-rays taken of the right elbow joint revealed that there may have been some early hypertrophic spurring present in April 1985, and revealed moderate to severe degenerative arthritis in August 2007.  A VA examiner in March 2008 explained that the Veteran had compensated for his right wrist injury by overusing his right elbow, and thereby developed epicondylitis.

The Veteran initiated a claim for a higher initial disability rating in February 2008.  Records show that he is right-hand dominant.  In March 2008, the Veteran reported that he had difficulty with basic tasks, such as brushing his teeth.  He indicated that his right elbow did not bend fully towards his body, so that he had to "lean in" with his head and torso towards his toothbrush.  He also had problems tying his shoes because his elbow did not extend outward.

During a March 2008 VA examination, the Veteran reported that his right elbow condition developed about ten years ago.  Since then, it has increased in severity.  He reported flare-ups occurring monthly, with decreased ranges of motion and tissue tenderness lasting anywhere from four hours to two days.  The Veteran reportedly could not fully flex or extend his arm during flare-ups, and could not even reach the steering wheel when seated in a vehicle.  He reported problems with pain, weakness, stiffness, swelling, fatigue, and lack of endurance.  

Examination of the right elbow in March 2008 revealed tissue tenderness to palpation of the olecranon process, and of the medial epicondyle.  There was no swelling, no ecchymosis, no tissue tenderness to the lateral epicondyle, no bursitis, no warmth, no redness, and no ligamentous laxity.  Ranges of motion of the Veteran's right elbow and forearm were to 145 degrees on flexion; to 5 degrees on extension; to 80 degrees on pronation; and to 10 degrees on supination.  Following repetitive motion, a further decrease in ranges of motion was noted.

The report of a May 2009 VA examination includes findings of tenderness, abnormal motion, and guarding of movement.  There was pain on movement of the right elbow.  Range of motion of the right elbow was from 60 to 90 degrees on flexion; from 60 to 60 degrees on extension; from 0 to 70 degrees on pronation; and from 0 to 40 degrees on supination.  X-rays revealed severe osteoarthritis of the right elbow.

VA records show that the Veteran was scheduled for a corticosteroid injection in the right elbow in October 2009.  Possible surgical options were considered in November 2009.

Private records show that the Veteran underwent arthroscopic debridement of both anterior and posterior compartments of the right elbow in April 2010.

VA records show that the Veteran underwent another corticosteroid injection in the right elbow in February 2012.

Following the Board's August 2012 remand, the Veteran underwent an examination in November 2012 to evaluate the severity of his epicondylitis of the right elbow.  He reported his medical history and prior right elbow surgery, and reported taking four pain medications daily.  He primarily rested his arm over his abdomen; and reported that physical therapy, injections, and a brace did not help.  He reported severe pain and depression during flare-ups, as well as functional loss.

On examination in November 2012, range of motion of the Veteran's right elbow was to 75 degrees on flexion, with pain from 10 degrees; and to 10 degrees on extension.  The examiner also noted that supination was limited to 30 degrees or less.  There were additional limitations of motion after repetitive-use testing.  Functional loss included less movement than normal, weakened movement, and pain on movement.  There was also pain on palpation of the joint and soft tissue.  Muscle strength was 4/5.  Residual signs due to arthroscopic surgery included pain, loss of motion, and weakness.

In this case, separate ratings for each of the limitations of motions are permissible as the elbow, similar to the knee, is rated based upon limitations in planes of movement, where each limitation is a separate distinct disability and not considered to be the "same disability." 38 C.F.R. § 4.71a; See Esteban v. Brown, 6 Vet. App. 259 (1994); VAOPGCPREC 09-04.

For the Period from July 27, 2007, to February 6, 2008

Here, the Veteran's epicondylitis of the right elbow is rated initially as 10 percent disabling pursuant to Diagnostic Code 5213, due to his arthritis with limitation of supination of the right elbow and forearm that approaches 30 degrees or less, as described by a VA examiner several years earlier in September 1983.  There is no indication that the Veteran's motion loss of the right elbow is limited in pronation beyond the last quarter of the arc or beyond the middle of the arc, that would meet or approximate the criteria for a disability rating in excess of 10 percent under Diagnostic Code 5213.  Neither limited extension nor limited flexion of the right elbow and forearm are demonstrated to warrant assignment of separate ratings under Diagnostic Codes 5206 or 5207.

Even with consideration of the Veteran's pain on motion, functional loss is not demonstrated during the applicable rating period.  The currently assigned 10 percent rating for this period adequately compensates the Veteran's symptoms of pain that are limiting his supination of the right elbow and forearm.  Therefore, the rating is sufficient.  As his symptoms do not more nearly approximate those contemplated by the higher ratings for limitation of motion of the elbow and forearm, the Board finds that no more than a 10 percent disability rating is warranted for epicondylitis of the right elbow during the applicable rating period.
For the Period from February 7, 2008, to November 18, 2012

Here, the Veteran's epicondylitis of the right elbow is rated currently as 20 percent disabling pursuant to Diagnostic Code 5206, due to his arthritis with limitation of flexion to 90 degrees.  There is no indication that the Veteran has limitation of flexion of the right elbow and forearm that meets or approximates the criteria for a disability rating in excess of 20 percent under Diagnostic Code 5206.  His March 2008 examination revealed 145 degrees of flexion.  In May 2009, he reached 90 degrees of flexion.  This warrants, at most, the 20 percent rating assigned for flexion.

Referable to Diagnostic Code 5207, the Veteran's limitation of extension of the right elbow and forearm has predominantly been to 60 degrees during the applicable rating period.  However, when considering functional loss, the May 2009 examiner noted a further decrease in ranges of motion on repetitive use.  The Board has considered the Veteran's lay reports of having constant pain and flare-ups in determining whether a separate rating is warranted under Diagnostic Code 5207.  Given his reports of functional loss during flare-ups, the Board finds that the evidence more nearly approximates the criteria for a separate 20 percent, but no higher, disability rating for epicondylitis of the right elbow based on limited extension and painful flare-ups during the applicable rating period.

Referable to Diagnostic Code 5213, the Veteran's arthritis with limitation of supination of the right elbow and forearm still warrants a separate 10 percent, but no higher, disability rating, based on evidence of limitation of supination to 30 degrees or less during the applicable rating period.  Although slight limitation of pronation has been demonstrated, the evidence does not approach the criteria for higher ratings under Diagnostic Code 5213 during the applicable rating period.  The Veteran can reach beyond the last quarter of the arc; that is, he can reach 70 degrees, which is nearly full pronation to 80 degrees.




For the Period from November 19, 2012

Here, the Veteran's epicondylitis of the right elbow is rated currently as 20 percent disabling pursuant to Diagnostic Code 5206, due to his arthritis with limitation of flexion.  The Veteran has been reported able to achieve predominantly at least 75 degrees of flexion.  However, when considering functional loss, the November 2012 examiner noted pain from 10 degrees of flexion and noted additional limited flexion on repetitive use.  As such, the Board finds that the evidence more nearly approximates the criteria for a 30 percent, but no higher, disability rating for epicondylitis of the right elbow based on limited flexion and painful motion during the applicable rating period.  There is no indication that the Veteran has limitation of flexion of the right elbow and forearm that meets or approximates the criteria for even higher disability ratings under Diagnostic Code 5206 (i.e., 55 degrees or less).  

Referable to Diagnostic Code 5207, the Veteran's limitation of extension of the right elbow and forearm has predominantly been to 10 degrees during the applicable rating period.  However, when considering functional loss, the November 2012 examiner noted further limited extension on repetitive use.  Even still, a compensable rating of 10 percent requires extension limited to 45 degrees.  Higher ratings required extension limited to 75 degrees or more.  Thus, a compensable rating under this code is no longer warranted.

Here, referable to Diagnostic Code 5213, the Veteran's epicondylitis of the right elbow is rated currently as 10 percent disabling pursuant to Diagnostic Code 5213, due to his arthritis with limitation of supination.  The November 2012 examiner found supination of the right elbow and forearm limited to 30 degrees or less.  Less movement than normal and weakened movement were also noted.  Thus, the 10 percent for supination is still warranted.  However, there is no indication that the Veteran's motion loss of the right elbow is limited in pronation beyond the last quarter of the arc or beyond the middle of the arc, that would meet or approximate the criteria for a disability rating in excess of 10 percent during the applicable rating period.

While the Veteran reported flare-ups, no examiner has described incapacitating episodes.  As noted, the Board has considered the Veteran's lay reports of having constant pain and flare-ups; however, in determining whether a higher evaluation is warranted under Diagnostic Code 5213, the Board places the most probative weight on the results of objective physical examination by a health care specialist, which failed to show any evidence of limited pronation beyond the last quarter or beyond the middle of the arc.

Relative to functional loss due to pain, fatigue, weakened motion, or the like, examinations confirmed repetitive testing that did result in some additional limitation of motion.  The currently assigned 30 percent rating adequately compensates the Veteran's symptoms of pain that are limiting his flexion of the right elbow and forearm.  Therefore, the rating is sufficient. As his symptoms do not more nearly approximate those contemplated by the higher ratings for limitation of motion, the Board finds that no more than a 30 percent disability rating is warranted for epicondylitis of the right elbow, manifested by painful motion and limitation of flexion, at any point from November 19, 2012; and no more than the currently assigned 10 percent disability rating is warranted for epicondylitis of the right elbow, manifested by arthritis and limitation of supination, at any point from November 19, 2012.  The Board ultimately places more weight on the results of objective clinical examination than the Veteran's lay reports as to the severity of his symptoms.  Thus, on the whole, the severity of the Veteran's disability, even considering additional functional loss, is contemplated by the assigned evaluations.

Extraschedular Consideration
 
The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected epicondylitis of the right elbow are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for the disability.  In this case, comparing the Veteran's disability level and symptomatology affecting his right (major) elbow and forearm alone, to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. As such, referral for consideration for extraschedular evaluations is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An initial disability rating in excess of 10 percent for epicondylitis of the right elbow, manifested by arthritis and limitation of supination, for the period from July 27, 2007, to February 6, 2008, is denied.

A disability rating in excess of 20 percent for epicondylitis of the right elbow, manifested by limitation of flexion, for the period from February 7, 2008, to November 18, 2012, is denied.

A separate 20 percent disability rating for epicondylitis of the right elbow, manifested by functional loss during flare-ups and limitation of extension, for the period from February 7, 2008, to November 18, 2012, is allowed, subject to the regulations governing the award of monetary benefits.

A separate 10 percent disability rating for epicondylitis of the right elbow, manifested by limitation of supination, for the period from February 7, 2008, to November 18, 2012, is allowed, subject to the regulations governing the award of monetary benefits.

A 30 percent disability rating for epicondylitis of the right elbow, manifested by limitation of flexion and painful motion, for the period from November 19, 2012, is allowed, subject to the regulations governing the award of monetary benefits.

A separate, compensable disability rating for epicondylitis of the right elbow, manifested by limitation of extension, for the period from November 19, 2012, is denied.

A separate disability rating in excess of 10 percent for epicondylitis of the right elbow, manifested by limitation of supination, for the period from November 19, 2012, is denied.
__________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


